DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 19-20 are objected to because of the following informalities: 
Claim 19 recites the limitation "an object" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "an object" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1 and 21 is recited, in part, steps of , inter alia, which includes, at least in part, the recited system and method steps of:
calculating a frequency of oscillations generated by interference between the first and second reflected beams of light (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.);
determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.); and 
determining whether an object is present on the surface of the flow channel based on the determined distance (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.).
The steps of calculating and determining, recited in claims 1 and 21, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978,1981 (describing Flock as holding "that a mathematical formula for computing ‘alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ1 (1981). These steps of calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance ([data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These calculating and determining step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor or computer comprising memory operably coupled to the processor or computer wherein the memory comprises instructions stored thereon”, nothing in the claim element precludes the step from practically being performed mental processing by software or by concepts performed in the human mind. For example, but for the “by a processor or computer comprising memory operably coupled to the processor or computer” language, the claim encompasses the user manually calculating a frequency of oscillations generated by determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance. Additionally, the mere nominal recitation of a generic processor or computer comprising memory does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of the " calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance" recited at a high level of generality and are recited as performing generic processor or computer functions or software routinely used in computer or processor applications. Generic computer components or software (calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance) recited as performing generic processor or computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.

Claims 1-20 are dependent on claim 1 and includes all the limitations of claim 1, and claim 22 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claims 2-20 and 22 recite 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US Patent No. 4,906,096) in view of Hoshishima et al (US 2010/0320398).
Regarding claims 1 and 21; Ashida discloses a system and method comprising: 
a laser (1 @ figure 1) configured to irradiate a flow cell (3 @ figures 2 and 5) comprising a flow channel (300 @ figure 2) with two or more beams of light (laser beams 2a, 2b @ figure 6); 
a photodetector (10 @ figures 1 and 16) configured to detect first and second reflected beams (figure 5) of light reflected by a first surface (31 @ figure 5) and a second surface (34 @ figure 5) of the flow channel (3 @ figure 5); and 5Atty Dkt. No.: BECT-233 USSN: 17/1 63,843
a processor (132, 131, 134 @ figure 17) comprising memory operably coupled to the processor (132, 131, 134 @ figure 17) wherein the memory comprises instructions stored thereon, which when executed by the processor (132, 131, 134 @ figure 17), cause the processor to:    
calculate a frequency of oscillations generated by interference between the first and second reflected beams of light (col.28 lines 27-55: e.g., the electric field oscillation planes of the respective linear polarized laser beams 2p,2s are in the horizontal and the vertical directions.  Their beam spots are polarized from each other by a given distance in the direction orthogonal to the flow direction of a sample fluid 6 and in the direction orthogonal to the direction of the laser beams 2p,2s … Since the physical optical interference between the two beams is insignificant, and the overlapping of their beam spots is insignificant); 
determine a distance between the first surface and the second surface (41-34 @ figure 5) based on the calculated frequency of interference oscillations (col.16 lines 38-50: e.g., accordingly the flow speed of the sample fluid is measured by a separate flow meter or others, or the sample fluid must be so fed at a constant flow speed by a feed pump (not shown) that it flows at a flow speed in a given range.  If the sample fluid flows at a known speed, with the projection distance (L) between the centers of the spots of the laser beams 2a,2b determined, the passage time of the sample fluid can be predicted by the two values); and 
determine whether an object (i.e., particles) is present on the surface of the flow channel (300 @ figure 1) of the flow cell (3 @ figures 1-2 and 5) based on the determined distance (col.16 lines 51-60: e.g., When fine particles in the sample fluid under these conditions intersect the laser beams 2a,2b formed by a first step of the method according to the first aspect, scattered lights are dispersed in every direction around the laser beams 2a,2b, e.g., sidewise of the laser beams, forward thereof, etc. Scattered lights are detected as scattered light outputs by a light detector (not shown) and converted into electric signals to be applied to a measuring unit (not shown), where a second step of the method according to the first step starts). See figures 1-49

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

paragraph [0037]: e.g., The laser light source unit 22 emits three laser beams having different wavelengths) of light from the laser (22 @ figure 1 and paragraph [0019]: e.g., a laser light source unit for emitting toward the flow laser beam having its light intensity modulated using a modulation signal having a given frequency).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with two or more frequency modulated beams of light from the laser as taught by Hoshishima et al for the purpose of calculating the fluorescence relaxation time constant more accurately than in the prior art when fluorescence emitted from an analyte from biological material is detected by applying laser beam.
	Regarding claims 2 and 22; Ashida discloses all of feature of claimed invention except for irradiating the flow cell comprises modulating the frequency of the laser over a period of time. However, Hoshishima et al teaches that it is known in the art to provide irradiating the flow cell (30 @ figure 1) comprises modulating the frequency of the laser (22 @ figure 1) over a period of time (paragraph [0082]: e.g., in a time period of several microseconds to several tens of microseconds in which the biological material M passes the measuring point, the biological material M is irradiated with laser beam that is modulated in amplitude with a given frequency.  The modulation frequency of the laser beam is 10 MHz to 50 MHz, for example). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Hoshishima et al for the purpose of calculating the fluorescence relaxation time constant more accurately than in the prior art when fluorescence emitted from an analyte from biological material is detected by applying laser beam.
Regarding claim 3; Ashida discloses all of feature of claimed invention except for modulating the frequency of the laser comprises adjusting an input current to the laser. However, Hoshishima et al teaches that it is known in the art to provide modulating the frequency of the laser (22 @ figure 1) 28 @ figure 1 and paragraph [0035]: e.g., a controller for providing control to generate a modulation signal for intensity-modulating laser beam emitted by the laser light source unit 22 with a given modulation frequency). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Hoshishima et al for the purpose of calculating the fluorescence relaxation time constant more accurately than in the prior art when fluorescence emitted from an analyte from biological material is detected by applying laser beam.
Regarding claim 8; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the laser is modulated at a frequency ranging from 1 KHz to 100 KHz. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the wavelength of light emitted by the laser is changed by 0.1 nm or more. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the wavelength of light emitted by the laser is changed by 0.1 nm to 5 nm. It would have been obvious to one having ordinary skill in the art before the effective of filling date of 
Regarding claim 12; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the flow cell is irradiated at an incident angle ranging from 152 to 752. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18; Ashida discloses further comprising comparator (132 @ figure 17) for comparing the determined distance between the first surface and the second surface (31-34 @ figure 5) with an expected distance between the first surface and the second surface (31-34 @ figure 5).
Regarding claims 19-20; Ashida discloses an object (e.g., particles) is determined to be present on a surface of the flow channel (300 @ figure 2) of the flow cell (3 @ figure 2) by the computer (134 @ figure 17) when the determined distance and the expected distance (col.15 lines 3-19: e.g., determine experimentally a suitable value of the projection distance (D) in the range of O <D < 2r and col.16 lines 38-50: e.g., If the sample fluid flows at a known speed, with the projection distance (L) between the centers of the spots of the laser beams 2a,2b determined, the passage time of the sample fluid can be predicted by the two values) between the first surface and the second surface (31-34 @ figure 5) do not match or match.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Hoshishima as applied to claim 3 above, and further in view of Cano et al (US 2015/0041682).
Regarding claim 6; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the input current to the laser is adjusted by 1 mA or more. However, Cano et al teaches that it is known in the art to provide the input current to the laser is adjusted by 1 mA or more (paragraph [0058]: e.g., Given Detector 1 is a photodiode and Lamp 1 is a laser with threshold current of 30 mA and maximum current of 100 mA.). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Cano et al for the purpose of achieving goal to the measurement setup with the lowest value for determining the phenanthrene equivalent concentration.
Regarding claim 7; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the input current to the laser is adjusted by 1 mA or more over a period of 1000 ps or more. However, Cano et al teaches that it is known in the art to provide the input current to the laser is adjusted by 1 mA or more over a period of 1000 ps or more (paragraph [0027] and table 1: e.g., With LEDs lamps 120 and laser lamps 120, the optical power may be controlled by varying a drive current.  The CPU 110 may automatically adjust the output power of each lamp 120 once each second (or another period of time as required by the specific analysis being performed and type of sample 130)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Cano et al for the purpose of achieving goal to the measurement setup with 
the lowest value for determining the phenanthrene equivalent concentration.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Hoshishima as applied to claim 1 above, and further in view of McDonald et al (US 2016/0216538).
Regarding claim 11; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the laser is a vertical cavity surface emitting laser (VCSEL). However, McDonald et al teaches that it is known in the art to provide the laser (paragraph [0119]: e.g., light-emitting diodes (LEDs) and vertical-cavity surface-emitting lasers (VCSELs)) is a vertical cavity surface emitting laser (VCSEL). It .

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Hoshishima as applied to claim 1 above, and further in view of Nishida (US 2013/0176080).
Regarding claim 17; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for low frequency interference oscillations. However, Nishida teaches that it is known in the art to provide an atomic oscillator (100 @ figure 3 and paragraph [0004]: e.g., an atomic oscillator using CPT (Coherent Population Trapping) as one of quantum interference effects is proposed) having low frequency interference oscillations (162, 172 @ figure 3 and paragraph [0049]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Nishida for the purpose of improving the direction of the flow sample in the frequency accuracy of the atomic oscillator.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method for determining whether an object is present on a surface of a flow cell comprising all the 
    PNG
    media_image3.png
    40
    222
    media_image3.png
    Greyscale
  
wherein: λ is wavelength of irradiation; ∆fλ is difference in optical frequency of modulated laser; ∆fif is frequencies of interference oscillations; tm is time period of modulation; R is distance between the first surface and the second surface; c is speed of light; and σλ is wavelength variation between minimum and maximum electric current input in set forth of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Mueller (US 2012/0069340) discloses, figure 2, a flow cell (200) for a sample separation apparatus (10) for separating components of a sample fluid in a mobile phase, the flow cell (200) being configured for detecting the separated components and comprising a tubing (202) having an inner wall (204) and an outer wall (206), the inner wall (204) defining a lumen (208) for conducting the sample fluid.
2) Feng et al (US 2009/0272914) discloses a system and method for imaging biological samples on multiple surfaces of a support structure are disclosed, wherein the support structure may, for instance, be a flow cell through which a reagent fluid is allowed to flow and interact with the biological samples.
	3) Saito et al (US Patent No. 5,594,545) discloses, figure 3, a microflow cell comprising an outer cylinder disposed on the outer periphery of a cylindrical flow cell and having a flat surface on at least a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 6, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886